Title: From John Adams to Unknown, 20 October 1779
From: Adams, John
To: UNKNOWN


     
      Sir
      Braintree Octr. 20. 1779
     
     I expect to return to Europe, very soon, and should be very happy to carry with me such Intelligence as may be of Use, to the common Cause, particularly, respecting the Numbers and real Force of our Enemies in this Country. I know not where to apply with so much Probability of success, as to you sir, who must have made this a constant Object of Attention and Enquiry and who have undoubtedly the best Opportunities of, learning the real strength of the Enemy at New York, R. Is., Georgia, Hallifax, Canada and the West India Islands. It would be of great Use to such Gentlemen as Represent the United states in Europe to be possessed of this Information, as well as the real strength and Numbers of our Army from Time to Time.
     I therefore have taken the
    